Case 7:19-cv-00863-EKD-JCH Document 48 Filed 08/19/20 Page 1 of 2 Pageid#: 233




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Roanoke Division

 TRAVIS WAYNE TOLLEY
                Plaintiff,
 v.                                                             Civil Action No. 7:19-cv-00863

 BEN CALDWELL, et al.
                 Defendants.

      MOTION TO DISMISS OR IN THE ALTERNATIVE MOTION FOR SUMMARY
                JUDGMENT ON BEHALF OF ALAN W. BUZZARD

        Comes now your Defendant, Alan W. Buzzard, by counsel, and moves the Court pursuant to

 Rule 12(b)(6) F.R.C.P. to dismiss the Complaint for failure to state a plausible claim for relief or in

 the alternative pursuant to Rule 12(d) and Rule 56 F.R.C.P. grant your Defendant summary judgment

 in his behalf as to all surviving claims against him after this Court’s May 14, 2020 Memorandum

 Opinion and Order (Doc. #12 & Doc. #13).

        A brief in support of this Motion to Dismiss or in the alternative Motion for Summary

 Judgment supported by Affidavit is filed this date and is incorporated herein.

        WHEREFORE, your Defendant moves the Court to grant his Motion to Dismiss or in the

 alternative, based on his Affidavit, to convert the Motion to Dismiss pursuant to Rule 12(d) F.R.C.P.

 to a Rule 56 Motion for Summary Judgment and to grant that motion and dismiss the case against

 him with prejudice and award him his costs in his behalf expended.



                                        ALAN W. BUZZARD

                                              By Counsel
Case 7:19-cv-00863-EKD-JCH Document 48 Filed 08/19/20 Page 2 of 2 Pageid#: 234




 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
        Counsel for Alan W. Buzzard


                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of August, 2020, I electronically filed the foregoing

 Motion with the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to all counsel of record, and that a copy was mailed to Plaintiff at:

                                 Travis Wayne Tolley
                                 10646256
                                 Albemarle-Charlottesville Regional Jail
                                 160 Peregory Lane
                                 Charlottesville VA 22902
                                        Pro Se Plaintiff




 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
        Counsel for Alan W. Buzzard




                                                     2
